Citation Nr: 1021000	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's representative



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 17, 1983, to 
January 31, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.  In a decision dated in April 2007, the 
Board denied the appeal.  The Veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
August 2008 joint motion for remand (JMR) to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded; an August 2008 Court 
order granted the joint motion.  Pursuant to the JMR, the 
appeal was remanded by the Board in May 2009.  In March 2010, 
the Veteran failed to appear for a Board hearing scheduled at 
the RO (i.e., Travel Board hearing).  The appellant's 
representative appeared, however, and, good cause being 
shown, her testimony was accepted on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND 

In an April 1991 rating decision, the RO denied service 
connection for the veteran's mental condition because, 
although schizophreniform disorder was shown in service and 
matured into schizophrenia within the presumptive period 
following discharge, this was considered to be the natural 
progression of the disorder and there is no evidence of 
aggravation during the veteran's short period of military 
service.

The veteran was notified of this rating decision but she did 
not appeal.  Thus, this decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The "purpose of the rule of finality 
is to preclude repetitive and belated readjudication of 
Veterans' benefits claims."  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).  There are only two exceptions 
to the rule of finality of VA decisions, i.e., challenges 
based on clear and unmistakable error (CUE) in a prior, final 
decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims 
based on new and material evidence (38 U.S.C.A. § 5108).  In 
this case, the claim was developed on the basis of whether 
new and material evidence had been received to reopen the 
claim. 

In her arguments presented on the Veteran's behalf at the 
March 2010 Board hearing, the Veteran's representative 
contended that the prior final decision in this case failed 
to properly address the presumption of soundness.  This is 
not new and material evidence, as a final decision on one 
theory of entitlement is a final denial on all theories.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

It does, however, in this case raise the issue of CUE in the 
prior final denial.  This challenge to the April 1991 rating 
decision is thus inextricably intertwined with the claim to 
reopen because if a prior adjudication contains clear and 
unmistakable error, finality is moot.  Adjudication of the 
claim based on new and material evidence must be deferred 
pending initial RO consideration, in the first instance, of 
the CUE challenge.  See Huston v. Principi, 18 Vet. App. 395, 
402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was clear and unmistakable error in the 
RO's April 1991 rating decision that 
denied service connection for an acquired 
psychiatric disability, specifically, 
whether the presumption of soundness 
applied, and, if so, whether it was 
properly applied in this case.  

2.  If the decision is adverse to the 
Veteran, provide notice of the decision to 
her and her representative, as well as of 
the Veteran's appellate rights.  If no 
appeal is filed and perfected as to the 
CUE issue, that issue should not be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


